Title: Robley Dunglison to James Madison, 24 June 1833
From: Dunglison, Robley
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                June 24th. 1833
                            
                        
                        My friend Dr Patterson & myself have arranged our University matters in such sort as to be able to
                            pay a hurried visit to his Daughter on the Rappahannock; where we shall pick up Miss Leiper, who will return with us to
                            the University. It is my earnest desire to pay my respects to you, and Dr. Patterson & Miss Leiper will probably
                            accompany me. We shall be at Montpellier on Tuesday the 2d. Inst. when I hope to find Mrs. Madison and yourself possessing
                            the good health which recent accounts have ascribed to you. Believe me, dear Sir, With great respect & esteem,
                            faithfully your obliged Servant
                        
                            
                                Robley Dunglison.
                            
                        
                    